DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
It is noted that U.S. Patent Appl. Publ. No. 2008/0107844 to Yasutaka Ito (“Ito”) has been listed in the attached form PTO-892 since Ito was cited in the Office Action dated September 13, 2021.  

Allowable Subject Matter
Claims 1-2, 5-6, and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a crystal growth apparatus comprising a crucible which includes a main body portion and a first portion having a radiation rate different from that of the main body portion, and is capable of controlling a temperature of a specific region inside of the crucible during heating to a higher or lower temperature than that of other regions; and a heating unit which is positioned on the outside of the crucible and is configured to heat the crucible by radiant heat, wherein the first portion is at a position where the crucible and a line segment connecting a heating center of the heating unit and the specific region intersect with each other, a height of the first portion is within 50% of a height of the crucible, the specific region is one or more selected from the group consisting of an outer portion in a radial direction of a portion where a seed crystal is installed in the crucible, and a guide portion which is configured to control a flow of a raw material gas from the raw material towards the seed crystal and has a diameter decreasing from a surface of the raw material toward the seed crystal, and a radiation rate of the first portion is higher than a radiation rate of the main body portion as recited in the context of claim 1.  Dependent claims 2, 5-6, and 17-20 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2012/0156122 to Taro Nishiguchi (“Nishiguchi”) and International Patent Appl. Publ. No. WO 2020/087724 to Li, et al. (“Li”).  In Fig. 2 and ¶¶[0029]-[0062] Nishiguchi teaches an embodiment of a crucible (101) formed of a material such as graphite which has a main body portion with a heating unit (124) which includes a resistive heating element (125) located outside the crucible (101).  Then in Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation Li teaches an embodiment of a sublimation growth system comprised of a graphite crucible (3) which includes a SiC powder (4) as source material and a SiC seed (5) for crystal growth thereupon.  Temperature gradients at a surface of the SiC powder (4) are controlled via a first metal-coated graphite ring (1) which is provided around an outer circumference of the crucible (3) and is comprised of graphite coated with a metal such as Mo, Ta, or W.  However, as explained at pp. 4-5 of applicants’ May 5, 2022, reply, the radiation rate of the metal coating on the rings (1) and (2) in Li is smaller than the radiation rate of the graphite crucible.  In ¶[0027] of the specification the radiation rate is also referred to as the emissivity and, as explained specifically at p. 5 of applicants’ May 5, 2022, reply, the radiation rate is the ratio of an electromagnetic wave energy discharged by a substance to an electromagnetic wave energy discharged from a black body, when the electromagnetic wave energy discharged from a black body is 1.  Then in ¶[0028] the specification teaches that metals such as Ta, Mo, and W and carbides thereof have a radiation rate which is lower than that of graphite.  Accordingly, Nishiguchi and Li do not teach or suggest that the radiation rate of the first portion is higher than a radiation rate of the main body portion as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714